IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Gaughen LLC,                            :
                   Appellant            :
                                        :
            v.                          : No. 750 C.D. 2014
                                        : No. 2129 C.D. 2014
Borough Council of the Borough          : Argued: September 14, 2015
of Mechanicsburg                        :


BEFORE:     HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
            HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION BY
SENIOR JUDGE COLINS                                 FILED: November 20, 2015

            These are consolidated appeals from orders of the Cumberland
County Court of Common Pleas (trial court) denying deemed approval of a land
development plan. For the reasons set forth below, we reverse.
             On November 26, 2008, plaintiff Gaughen LLC (Developer)
submitted a land development plan to the Borough Manager of the Borough of
Mechanicsburg (Borough) seeking approval for a five-unit apartment complex
under the Borough’s Subdivision and Land Development Ordinance (SALDO).
(Trial Court Rule 1925 Opinion at 1 ¶1 and at 4; Trial Court Finding of Fact (F.F.)
¶1, Reproduced Record (R.R.) at 472a; Trial Court 11/4/14 Order, R.R. at 576a;
Trial Transcript (N.T.) at 13-16, R.R. at 46a-49a; Ex. D-6, R.R. at 290a.)
Developer submitted this plan as both a preliminary and a final plan, requesting a
waiver of the SALDO’s two-step preliminary and final plan process based on the
small size of the project, and also requested waivers of several Borough
Stormwater Ordinance requirements. (N.T. at 34, R.R. at 67a; D-Ex. 6, R.R. at
290a; Ex. D-7, R.R. at 291a-292a.)
            Section 22-402 of the Borough’s SALDO provided:

            Submission of Plan, Time Limits and Public Hearings.

            1. Preliminary and final plans for all proposed subdivisions of
            land within the Borough shall be filed with the Planning
            Commission through the Borough Manager.

            2. No application shall be considered as filed for the purpose
            of this Chapter unless the same conforms in every respect to
            the requirements of this ordinance. The acceptance of an
            application by a Borough official does not waive the
            requirement that it conforms in every respect to this
            ordinance.

            3. Preliminary and final plans shall each be acted on by the
            Borough Council and the decision shall be in writing and shall
            be communicated to the applicant or mailed to him at last
            known address within 90 days from the date such application
            is filed in the office of the Borough Manager.
            4. It is the intent of these regulations to provide for complete
            and thorough review of all proposed subdivisions. Therefore,
            an extension of time of 20 days may be requested from the
            subdivider in the case of subdivisions or land developments
            which, in the opinion of the Planning Commission, will
            require additional review time. Efforts will be made to request
            and obtain such extension at the time of the submission of the
            preliminary or final plan. However, an extension may be
            requested at any time during the review process.
(SALDO § 22-402, R.R. at 219a-220a) (emphasis added).
            The Borough’s SALDO provided for deemed approval if the 90-day
deadline for Borough Council action was not met. Section 22-403 of the SALDO,
governing preliminary plans, stated:

            11. Failure of the Borough Council to act on the preliminary
            plan submission and to notify the applicant of its action within
            90 days of their receipt of said submission shall constitute an
            automatic approval.

                                        2
(SALDO §§ 22-403(11), R.R. at 222a.) Section 22-404 of the SALDO, governing
final plans, likewise provided:

                 10. Failure of Borough Council to act on the final plan
                 submission and to notify the applicant of its action within 90
                 days of the filing of said plan with the Borough Manager shall
                 constitute automatic approval.
(SALDO § 22-404(10), R.R. at 224a.) The Municipalities Planning Code (MPC)1
also imposes a 90-day deadline for a municipality to act on applications for
approval of land development plans under its SALDO and provides for deemed
approval if the governing body fails to act within that period or within an extension
granted by the applicant in writing.            Section 508(3) of the MPC, 53 P.S. §
10508(3). Under the MPC, however, the 90-day period does not run from the date
the application or plan was filed. Instead, the MPC’s deadline runs from the date
of the first regular meeting of the governing body or planning agency that conducts
the initial review of such applications, if there is such a meeting within 30 days
after the application is filed, or from the 30th day after the application was filed,
whichever is earlier. 53 P.S. § 10508.
                 On December 10, 2008, the Borough engineer issued a memorandum
that noted that Developer’s plan did not comply with certain provisions of the
Borough’s Zoning Ordinance, SALDO, and Stormwater Ordinance. (Trial Court
Rule 1925 Opinion at 2 ¶3; Trial Court F.F. ¶3, R.R. at 472a; N.T. at 20-21, 93-97,
R.R. at 53a-54a, 126a-130a; Ex. P-19/D-12, R.R. at 318a-320a.)                    This
memorandum, which was provided to Developer, set forth the following comments
with respect to the SALDO’s requirements:


1
    Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§ 10101-11202.


                                                3
            1. Show zoning on and adjacent to proposed land
            development (22-502.3.R).
            2. Plans shall be drawn at a Scale of 1”=50’ (22-503.3). Add
            to waiver list if requested.
            3. Plans shall be signed by the property owner and notarized
            (503.4.B).
            4. Cumberland County Planning Commission shall review
            the plan (22-503.4.E).
            5. Provide a landscape plan with proposed landscaping
            meeting the requirements of Section 22-604.6.D.
            6. Proposed easements with a minimum width of 20 feet
            shall be provided for common utilities over undedicated land
            (22-611).
            7. Municipal Authority and School Board shall review plan
            and submit report. (22-403.4[)]
            8. Provide permanent property boundary reference
            monuments. (22.503.3.S.)
(Ex. P-19/D-12, R.R. at 318a.)
            The Mechanicsburg Planning Commission (Planning Commission)
met in a regularly scheduled meeting on December 10, 2008, and discussed
Developer’s plan and some of the Borough engineer’s comments. (N.T. at 20-22,
97-98, 123-24, R.R. at 53a-55a, 130a-131a, 156a-157a; Ex. D-13, R.R. at 321a-
323a.) The minutes of that meeting show that two of the Borough engineer’s
comments concerning SALDO compliance were discussed and that the Borough
engineer withdrew one of those comments. (Ex. D-13, R.R. at 321a-323a.) The
Planning Commission Chairman asked Developer if it wanted to withdraw the plan
based on zoning issues discussed at the meeting, and the Planning Commission
tabled the plan at the request of Developer’s engineer. (Trial Court Rule 1925
Opinion at 2 ¶4; Trial Court F.F. ¶4, R.R. at 472a; N.T. at 22, 47, 123-24, R.R. at
55a, 80a, 156a-157a; Ex. D-13, R.R. at 323a.) In January 2009, Developer’s
engineer met with the Borough engineer and Borough officials to discuss issues


                                        4
concerning the plan. (N.T. at 48, 99, R.R. at 81a, 132a.) Developer submitted no
revised plan to the Borough. (N.T. at 57, R.R. at 90a.)
            The 90-day period from November 26, 2008, the date that Developer
submitted its plan, ended on February 24, 2009. The Borough Council did not act
on Developer’s plan on or before February 24, 2009. (Trial Court Rule 1925
Opinion at 4; N.T. at 118, R.R. at 151a.) The Borough never notified Developer
that it considered Developer’s application to be incomplete or not filed. (N.T. at
22-23, 107, R.R. at 55a-56a, 140a.) On February 18, 2009, the Borough sent
Developer a letter representing that Developer’s application date was December
10, 2008 and that the deadline for the Borough to act on the plan was March 10,
2009, and advising that the Borough Council would take action on the plan at its
March 3, 2009 meeting unless Developer offered an extension of the review
period. (Trial Court Rule 1925 Opinion at 2 ¶¶5-6; Trial Court F.F. ¶¶5-6, R.R. at
472a-473a; Ex. D-16, R.R. at 314a-315a; N.T. at 23, 48-50, R.R. at 56a, 81a-83a.)
The Borough’s letter stated that “[t]ypically, extensions are given in ninety (90)
day increments” and enclosed an extension form that the Borough requested that
Developer complete and submit by February 25, 2009. (Ex. D-16, R.R. at 314a-
315a.)
            On February 23 and 25, 2009, Borough administrative assistant
Patricia Hammaker telephoned Developer’s principal, Kevin Gaughen, concerning
the February 18, 2009 letter, but did not succeed in reaching him. (Trial Court
Rule 1925 Opinion at 2 ¶¶7-8; Trial Court F.F. ¶¶7-8, R.R. at 473a; N.T. at 109,
111-14, R.R. at 142a, 144a-147a.) Following her unsuccessful attempts to reach
Mr. Gaughen, Ms. Hammaker telephoned the Developer’s engineer and told him
that Developer’s plan would be denied at the March 3, 2009 Borough Council
meeting unless an extension was granted. (Trial Court Rule 1925 Opinion at 2

                                         5
¶10; Trial Court F.F. ¶10, R.R. at 473a; N.T. at 112-14, 124-25, R.R. at 145a-147a,
157a-158a.) In response, on February 25, 2009, Developer’s engineer signed and
faxed the Borough an extension of time until June 10, 2009 to act on the plan.
(Trial Court Rule 1925 Opinion at 2 ¶11; Trial Court F.F. ¶11, R.R. at 473a; Ex. D-
18, R.R. at 332a-333a; N.T. at 124-26, R.R. at 157a-159a.)
            On May 15, 2009, the Borough sent a letter to Developer stating that
the Borough Council would take action on the plan at its June 2, 2009 meeting
unless Developer offered an additional extension of the review period. (Trial
Court Rule 1925 Opinion at 2 ¶14; Trial Court F.F. ¶14, R.R. at 473a-474a; Ex. D-
23, R.R. at 342a; N.T. at 57, R.R. at 90a.) No further extension was granted by
Developer, and on June 2, 2009, the Borough Council voted to deny Developer’s
plan. (Trial Court Rule 1925 Opinion at 3 ¶15; Trial Court F.F. ¶15, R.R. at 474a;
Ex. D-39, R.R. at 348a; N.T. at 132, R.R. at 165a.) On June 9, 2009, the Borough
notified Developer that the plan was denied, stating as the reasons for the denial
each of the Zoning Ordinance, SALDO, and Stormwater Ordinance comments in
the Borough engineer’s December 10, 2008 memorandum, including the SALDO
comment withdrawn at the Planning Commission meeting, and six deficiencies
noted by Cumberland County’s planning commission. (Trial Court Rule 1925
Opinion at 3 ¶16; Trial Court F.F. ¶16, R.R. at 474a; Ex. D-24, R.R. at 350a-352a;
Ex. D-13, R.R. at 322a; N.T. at 133, R.R. at 166a.)
            On December 1, 2009, Developer filed a mandamus action seeking a
deemed approval, contending that the plan was deemed approved under the
Borough’s SALDO because the Borough Council failed to act by February 24,
2009 and, alternatively, that the plan was deemed approved under the MPC
because Developer did not agree to the February 25, 2009 extension and the
Borough Council failed to act by March 10, 2009, the 90th day after the Planning

                                         6
Commission’s first meeting on the plan. (Docket Entries, R.R. at 1a; Amended
Complaint, R.R. at 7a-11a.) On March 10, 2014, the trial court held a one-day,
nonjury trial, at which Mr. Gaughen, Ms. Hammaker, the Borough engineer,
Developer’s engineer, and the Borough Manager testified, and the parties
introduced in evidence the SALDO and documents concerning Developer’s filing
of its plan, the Borough’s actions on the plan and the extension of time. While
many of the facts were undisputed, the parties presented conflicting testimony
concerning the Borough’s extension request and whether Mr. Gaughen spoke to
Ms. Hammaker before February 25, 2009 and told her that he did not approve the
extension. (N.T. at 23-25, 109, 111-14, R.R. at 56a-58a, 142a, 144a-147a.)
            Following the trial, the trial court made findings of fact, and on April
2, 2014, entered an order setting forth conclusions of law, dismissing Developer’s
claims with prejudice and entering judgment in favor of the Borough. (N.T. at
162-64, R.R. at 195a-197a; Trial Court F.F., R.R. at 472a-474a; Trial Court 4/2/14
Memorandum and Order, R.R. at 501a.) The trial court held that if the SALDO
deadlines and deemed approval provisions applied, Developer’s plan would be
deemed approved on February 24, 2009, before any extension of the review period
was obtained by the Borough. (Trial Court Rule 1925 Opinion at 4.) The trial
court, however, ruled that the SALDO deadlines never began to run and its deemed
approval provisions did not apply because Developer’s plan “did not conform in
every respect to the requirements of the Defendant’s Subdivision and Land Use
Ordinance” and therefore could not be treated as filed under SALDO § 22-402(2).
(Trial Court 4/2/14 Memorandum and Order Conclusion of Law (C.L.) ¶1, R.R. at
501a; Trial Court Rule 1925 Opinion at 3-6.) The trial court held that under
Section 508 of the MPC, the 90-day deadline for action on the plan began to run on
December 10, 2008, when the Planning Commission met, and that the Borough

                                        7
Council therefore had until March 10, 2009 to act before a deemed approval
occurred. (Trial Court Rule 1925 Opinion at 3, 6; Trial Court 4/2/14 Memorandum
and Order C.L. ¶¶2-3, R.R. at 501a.) The trial court found that Ms. Hammaker’s
testimony concerning the request for an extension was credible and that
Developer’s engineer had authority to grant the extension to June 10, 2009, and,
accordingly, concluded that the Borough’s denial of the plan occurred before any
deemed approval under the MPC. (Trial Court Rule 1925 Opinion at 2 ¶¶7-10, at 3
¶4, at 7-8; Trial Court F.F. ¶¶7-10, R.R. at 473a; Trial Court 4/2/14 Memorandum
and Order C.L. ¶4, R.R. at 501a.)
               Developer timely filed a motion for post-trial relief and also timely
filed a notice of appeal from the April 2, 2014 order. This Court entered an order
authorizing the trial court to adjudicate the post-trial motion pursuant to Pa. R.A.P.
1701(b)(5) and staying the appeal until the trial court ruled on the post-trial
motion. On November 4, 2014, the trial court issued an order denying the post-
trial motion, in which it modified one of its findings of fact, but reaffirmed its other
findings and its conclusions of law. (Trial Court 11/4/14 Order, R.R. at 576a.)
Developer timely appealed the denial of its post-trial motion, and this Court
consolidated the two appeals and lifted the stay.2
2
  In our order consolidating the appeals and lifting the stay, this Court directed that the parties
address whether post-trial motions were required in this action. We conclude that post-trial
motions were required and that the appeal from the trial court’s November 4, 2014 denial of
Developer’s post-trial motion, docketed as No. 2129 C.D. 2014, is the appeal that is properly
before us. Although post-trial motions are not required in appeals from the final adjudications or
determination of local agencies, Pa. R.C.P. No. 227.1(g), post-trial motions are required in
mandamus actions. Borough Council for Borough of Millbourne v. Bargaining Committee of
Millbourne Borough Police, 531 A.2d 565 (Pa. Cmwlth. 1987); Carroll v. Decker, (Pa. Cmwlth.
No. 1401 C.D. 2012, filed January 29, 2013), 2013 WL 3960891. This action was brought as a
mandamus action, not as an appeal from the Borough Council’s denial of Developer’s plan.
Mandamus was an appropriate vehicle for Developer to assert its claim of deemed approval.
Philomeno & Salamone v. Board of Supervisors of Upper Merion Township, 966 A.2d 1109,
(Footnote continued on next page…)
                                                8
              In this appeal,3 there is no dispute that Developer’s plan was deemed
approved on February 24, 2009, if the plan was “filed” under the SALDO on
November 26, 2008, the date that it was filed with the Borough Manager. (Trial
Court Rule 1925 Opinion at 4.) The SALDO required that the Borough Council
act on a plan within 90 days of the date that it “is filed in the office of the Borough
Manager.” SALDO § 22-402(3). A SALDO may impose shorter deadlines than
the MPC. 53 P.S. § 10508 (applications for approval of land development plans
“shall be acted upon by the governing body or the planning agency within such
time limits as may be fixed in the subdivision and land development ordinance”).
While failure to adhere to a SALDO deadline does not result in deemed approval
unless the SALDO provides for deemed approval, LVGC Partners, LP v. Jackson
Township Board of Supervisors, 948 A.2d 235, 237-38 (Pa. Cmwlth. 2008), here,
the Borough’s SALDO expressly provided for deemed approval if the Borough
Council failed to act before its 90-day deadline expired. SALDO §§ 22-403(11),
22-404(10). There is no dispute the 90-day period from November 26, 2008
expired on February 24, 2009, and that the Borough Council neither acted on
Developer’s plan nor obtained any extension of time until after February 24, 2009.


(continued…)
1110 (Pa. 2009); Lehigh Asphalt Paving & Construction Co. v. Board of Supervisors of East
Penn Township, 830 A.2d 1063, 1070 (Pa. Cmwlth. 2003); Penllyn Lands v. Board of
Supervisors of Lower Gwynedd Township, 638 A.2d 332, 333 (Pa. Cmwlth. 1994).
3
  Our review in a mandamus action is limited to determining whether the trial court abused its
discretion or committed an error of law. Gibraltar Rock, Inc v. New Hanover Township Zoning
Hearing Board, 68 A.3d 1012, 1017 n.10 (Pa. Cmwlth. 2013). The issues on which we rule in
this appeal, the interpretation of the SALDO’s language and the legal effect of the Borough’s
failure to assert that Developer’s application was incomplete, are questions of law as to which
the standard of review is de novo and the scope of review is plenary. Philomeno & Salamone,
966 A.2d at 1111; Kohl v. New Sewickley Township Zoning Hearing Board, 108 A.3d 961, 968
(Pa. Cmwlth. 2015).

                                              9
Rather, the trial court ruled that the SALDO deadline did not apply because
Developer’s plan was never validly filed under the SALDO, given Section 22-
402(2) of the SALDO, providing that “[n]o application shall be considered as filed
for the purpose of this Chapter unless the same conforms in every respect to the
requirements of this ordinance” and that “acceptance of an application by a
Borough official does not waive the requirement that it conforms in every respect
to this ordinance.” SALDO § 22-402(2).
               Developer does not dispute that its plan failed to fully comply with all
requirements for approval under the SALDO, but argues that Section 22-402(2)
only required conformity with filing requirements before a plan may be considered
“filed” and the 90-day deadline begins to run, and contends that it complied with
all filing requirements when it submitted its plan on November 26, 2008 because it
paid the required filing fee and submitted the required number of copies of the
plan. Developer also argues that the Borough was barred from asserting that the
plan was not filed on November 26, 2008 because the Borough reviewed the plan,
treated it as filed, and never asserted that the plan was incomplete or not filed until
after the review period expired.4

4
  Developer also argues that even if the SALDO deadline did not apply and the Borough was not
required to act by February 24, 2009, the extension of time until June 10, 2009 was invalid on
the grounds that its engineer lacked authority to grant an extension and on the ground that the
extension exceeded the maximum 20 days permitted under Section 22-402(4) of the SALDO.
Because of our conclusion below, we need not resolve these issues. We note, however, that
Developer’s contention that its engineer lacked authority to grant the extension was a credibility
issue that the trial court resolved in the Borough’s favor. Developer’s counsel conceded at trial
that its engineer had general authority to grant an extension if the deemed approval deadline had
not already passed and asserted that he lacked such authority only because Developer’s principal
had advised Ms. Hammaker on February 24, 2009 that he did not agree to the extension. (N.T. at
165, R.R. at 198a.) The trial court found Ms. Hammaker’s testimony that she did not speak to
Developer’s principal about the extension credible and rejected Developer’s principal’s
testimony that he told her that he would not agree to an extension. (Trial Court Rule 1925
(Footnote continued on next page…)
                                               10
               We agree with Developer that Section 22-402(2) requires conformity
only with the SALDO’s formal filing requirements before a plan may be
considered filed, and that it does not require conformity with all substantive
SALDO requirements as a prerequisite to filing. Interpretation of the Borough’s
SALDO is governed by the rules of statutory construction. Kohl v. New Sewickley
Township Zoning Hearing Board, 108 A.3d 961, 968 (Pa. Cmwlth. 2015); In re
Holtz, 8 A.3d 374, 378 (Pa. Cmwlth. 2010). Section 22-402(2) is ambiguous and
unclear as to its meaning. It states that an “application” is not filed unless it
“conforms in every respect to the requirements of this ordinance” and “conforms in
every respect to this ordinance,” SALDO § 22-402(2), not that a plan must meet all
requirements for approval under the SALDO before it may be considered filed.
Moreover, as the trial court noted (Trial Court Rule 1925 Opinion at 5), the
SALDO does not set forth any requirements for an “application.” When the words
of an ordinance are not clear, the rules of statutory construction direct us to
consider the object to be attained by the provisions in question, the consequences
of a particular interpretation and whether such an interpretation would produce a
result that is absurd or unreasonable. 1 Pa. C.S. § 1921(c)(4), (6); 1 Pa. C.S. §
1922(1); Newtown Square East, L.P. v. Township of Newtown, 101 A.3d 37, 42




(continued…)
Opinion at 2 ¶¶7-10, at 7-8.) The trial court has exclusive province over matters involving the
credibility of witnesses, and this Court is prohibited from making contrary credibility
determinations or reweighing the evidence in order to reach an opposite result. In re Sullivan, 37
A.3d 1250, 1256 (Pa. Cmwlth. 2012); Chartiers Valley Industrial & Commercial Development
Authority v. Allegheny County, 963 A.2d 587, 593 (Pa. Cmwlth. 2008). Contrary to Developer’s
assertions, there was no disregard of evidence; the trial court fully considered both witnesses’
testimony and the documentary evidence.


                                               11
(Pa. 2014); In re Holtz, 8 A.3d at 378; Rodier v. Township of Ridley, 595 A.2d 220,
222-23 (Pa. Cmwlth. 1991).
             Construing Section 22-402(2) as requiring that a plan be in conformity
with all substantive requirements for approval under the SALDO before it can be
considered filed and the deadlines for action on it can run is contrary to the purpose
of both filing requirements and deemed approval provisions. The purpose of filing
requirements for a land use application is to ensure that the municipality has the
material that it needs to conduct a meaningful review and make a determination
whether the applicant’s plan complies with its ordinance, not to prevent the filing
of applications for plans that do not meet all ordinance requirements for approval.
Nextel Partners, Inc. v. Clarks Summit Borough/Clarks Summit Borough Council,
958 A.2d 587, 593 (Pa. Cmwlth. 2008).           The purpose of deemed approval
provisions is to ensure orderly disposition of land use applications and protect
applicants from delay by municipalities, not to limit what plans may be approved.
Gibraltar Rock, Inc. v. New Hanover Township Zoning Hearing Board, 68 A.3d
1012, 1019 (Pa. Cmwlth. 2013); Rodier, 595 A.2d at 223.
             Moreover, construing the deadline for deemed approval as running
only where the substantive requirements for approval are satisfied is inconsistent
with the nature of a deemed approval. The merits of the application are irrelevant
to a deemed approval. Gibraltar Rock, Inc., 68 A.3d at 1018. Deemed approvals
are disfavored precisely because they can result in approvals of land uses that do
not comply with local ordinances.        LVGC Partners, LP, 948 A.2d at 237.
Accordingly, construing the SALDO’s deemed approval provisions as operating
only where the plan meets all requirements for approval under the SALDO is not a
reasonable interpretation of the ambiguous language of Section 22-402(2). The
trial court thus erred in holding that failure of Developer’s plan to fully conform

                                         12
with all of the SALDO requirements, including substantive requirements for
approval, prevented it from being filed and suspended the deadline for the Borough
Council to act.
             Our conclusion that Section 22-402(2) requires conformity only with
the SALDO’s filing requirements, however, does not resolve the issue of whether
Developer’s plan was validly filed under the SALDO. Contrary to Developer’s
contentions, the SALDO’s filing requirements were not limited to a filing fee and a
required number of copies of documents labeled as a “plan.” Sections 22-502 and
22-503 of the SALDO set forth, respectively, requirements for what information
must be included in or provided with preliminary plans and final plans. (SALDO
§§ 22-502, 22-503, R.R. at 228a-232a.) The SALDO provisions governing the
procedure for seeking approval of preliminary plans and final plans specifically
required compliance with Sections 22-502 and 22-503. (SALDO §§ 22-403(1),
22-404(5), R.R. at 220a, 223a.) The requirements of Sections 22-502 and 22-503
concerning what must be submitted and what a plan must contain were therefore
filing requirements to which Section 22-402(2) applied.
             The deficiencies listed in the Borough engineer’s memorandum are
not limited to substantive flaws, but also included one assertion of noncompliance
with a requirement of Section 22-502 for preliminary plans and several assertions
of noncompliance with the final plan requirements of Section 22-503. (Ex. P-
19/D-12, R.R. at 318a ¶¶1-3, 8.)    Unfortunately, the record contains no findings
or evidence as to whether Developer’s plan in fact failed to comply with those
requirements. The positions of the parties at trial did not focus on which provision
or provisions of the SALDO the plan failed to satisfy. Rather, Developer argued
that Section 22-402(2) did not apply where the applicant paid the required filing
fee and submitted the requisite number of copies of the plan and other required

                                        13
documents, and contended that it satisfied those requirements. (N.T. at 10, R.R. at
43a; Plaintiff’s Trial Brief at 13-14, R.R. at 487a-488a.) The Borough, in contrast,
argued that completeness of the application was not sufficient to permit a plan to
be treated as filed and that Section 22-402(2) prevented filing unless there was
total conformity to all SALDO requirements, including approval requirements.
(N.T. at 11, 158, R.R. at 44a, 191a.) Consequently, the trial court did not address
whether particular deficiencies were shown, but held, instead, that Developer’s
plan was not filed under the SALDO because it “did not conform in every respect”
to all SALDO requirements. (Trial Court 4/2/14 Memorandum and Order C.L. ¶1,
R.R. at 501a; Trial Court Rule 1925 Opinion at 3-6.)
               Moreover, the evidence in the record is insufficient to determine
whether Developer’s plan failed to comply with the requirements of Sections 22-
502 and 22-503 noted in the Borough engineer’s memorandum.                            Although
Developer marked the plan as an exhibit, P-6, and included it in the book of trial
exhibits that it provided to the court, neither party introduced that exhibit into
evidence at trial. (Plaintiff’s Exhibit Book; N.T. at 3-4, 159-61, R.R. at 36a-37a,
192a-194a.) The Borough engineer testified unequivocally that in his opinion the
plan did not comply with the Borough’s Zoning Ordinance and Stormwater
Ordinance, but with respect to compliance with the SALDO, he testified only that
his memorandum listed sections of the SALDO with which the plan did not
comply and did not express an opinion that whether the plan complied with those
sections. (N.T. at 90-97, R.R. at 123a-130a.)5 We need not resolve which party

5
  The Borough also argues that the plan was not filed on November 26, 2008 because Developer
did not pay the full filing fee when it submitted its plan. The record is likewise inadequate on
this issue. Developer paid a filing fee of $120 at the time it submitted its plan. (N.T. at 16-17,
R.R. at 49a-50a; Ex. D-6, R.R. at 290a; Ex. P-7, R.R. at 306a.) While the Borough advised
Developer after November 26, 2008 that the fee was $150 and Developer paid an additional $30
(Footnote continued on next page…)
                                               14
bears the consequence of this failure of proof, however, because we agree with
Developer that the Borough is barred from asserting that filing deficiencies in
Developer’s plan prevented the SALDO deadlines from running.
              This Court has repeatedly held that acceptance or review of a land use
application without asserting that it is incomplete bars a municipality from
defending against deemed approval on the ground that the application was never
validly filed. Nextel Partners, Inc., 958 A.2d at 592-94; Lehigh Asphalt Paving &
Construction Co. v. Board of Supervisors of East Penn Township, 830 A.2d 1063,
1071-72 & n.9 (Pa. Cmwlth. 2003); Rodier, 595 A.2d at 224; Township of O’Hara
v. DiSilvio, 413 A.2d 1174, 1178 (Pa. Cmwlth. 1980). If an application does not
satisfy the municipality’s filing requirements, it is the municipality’s duty to notify
the applicant that its application is rejected as incomplete and will not be
considered. Nextel Partners, Inc., 958 A.2d at 593-94. If the municipality notifies
the applicant that the application is rejected as incomplete and offers to return the
filing fee, the deadlines for action on the application do not run and no deemed
approval can occur. Gorton v. Silver Lake Township, 494 A.2d 26, 27-28 (Pa.
Cmwlth. 1985); Grace Building Co. v. Richland Township Board of Supervisors,
(Pa. Cmwlth. No. 1111 C.D. 2009, filed April 15, 2010), slip op. at 7-9, 2010 WL


(continued…)
on December 2, 2008 (N.T. at 16, 18, R.R. at 49a, 51a; P-Ex. 8, R.R. at 307a), nothing in the
record shows that the SALDO required payment of a fee greater than $120 at the time of filing
the plan. The SALDO provided that the fee for filing a plan is $25 per plan plus $5 per dwelling
unit ($50 for a five-apartment project), with a minimum fee of $75. (SALDO § 22-706(A)(1),
R.R. at 266a.) The SALDO also required the owner seeking approval under the SALDO to pay
the Borough’s engineering and legal fees promptly after the Borough submitted bills for those
fees. (SALDO § 22-706(C), R.R. at 266a-267a.) No evidence was introduced as to what the
basis was for a $120 or $150 fee and there is no evidence as to whether the amounts requested by
the Borough above $75 were part of the required initial filing fee or an estimate of future
engineering and legal fees, which would not be required for the initial filing to be complete.


                                              15
9511358 at *4-*5. If, however, the municipality treats the application as filed,
deficiencies in the application do not prevent deemed approval deadlines from
running. Nextel Partners, Inc., 958 A.2d at 594.
               Accordingly, where a municipality does not advise the applicant that
its application has been rejected and will not be considered, the municipality
cannot later defeat a deemed approval by arguing that the deadline for action did
not run because the application was not properly filed. Id. at 591-94; Lehigh
Asphalt Paving & Construction Co., 830 A.2d at 1071-72 & n.9; Rodier, 595 A.2d
at 224; Township of O’Hara, 413 A.2d at 1178. “[A] municipality may not rebut a
deemed approval by arguing that the application in question was incomplete or
inadequate, when it failed to reject the application on those grounds.” Rodier, 595
A.2d at 224.
               Here, the Borough did not reject Developer’s plan as not validly filed.
Although the Borough notified Developer of deficiencies in the plan, it did not
state that the plan was not filed because it was incomplete or advise Developer that
these deficiencies prevented the plan from being filed. (N.T. at 22-23, 107, R.R. at
55a-56a, 140a.) At no time did the Borough ever attempt to return Developer’s
application fee. Instead, it treated the plan as filed and proceeded to review the
plan on the merits, raising the assertion that Section 22-402(2) prevented the plan
from being filed under the SALDO only after Developer asserted a deemed
approval. Nor did the Borough show that the plan became complete at a date later
than November 26, 2008 and that its acceptance and treatment of the plan as filed
therefore related to a date other than November 26, 2008, the date that the trial
court found that the plan was in fact filed. To the contrary, the Borough’s defense,
accepted by the trial court, was that the plan was never properly filed under the
SALDO and that SALDO deadlines never began to run. Because the Borough

                                          16
chose to accept and treat Developer’s plan as filed and raised its defense under
Section 22-402(2) only after the fact, deemed approval cannot be denied on the
ground that Developer’s submission of the plan on November 26, 2008 did not
constitute filing of the plan under the SALDO. Nextel Partners, Inc., 958 A.2d at
591-94; Lehigh Asphalt Paving & Construction Co., 830 A.2d at 1071-72 & n.9;
Rodier, 595 A.2d at 224; Township of O’Hara, 413 A.2d at 1178.6
              The Borough argues that this rule does not apply because its SALDO
did not require it to reject incomplete applications and expressly provided that
“acceptance of an application by a Borough official does not waive the
requirement that it conforms in every respect to this ordinance.” SALDO § 22-
402(2). We do not agree. While the ordinances in Nextel Partners, Inc. and
Township of O’Hara imposed an obligation on the municipality to refuse or object
to an incomplete application, Nextel Partners, Inc., 958 A.2d at 592-94; Township
of O’Hara, 413 A.2d at 1177-78, our decisions in Lehigh Asphalt Paving &
Construction Co. and Rodier were not based on ordinance language imposing a
duty on the municipality with respect to incomplete applications. Moreover, our
rejection of the municipality’s incompleteness defense in Nextel Partners, Inc. was
not dependent on the ordinance language at issue.                  Rather, we held that a
municipality cannot invoke invalidity of a filing that it had accepted after the fact
as a defense to a deemed approval because “a municipality has a legal obligation to
proceed in good faith in reviewing and processing development plans,” and
because, “[w]here a municipality receives an incomplete application that precludes


6
  Although Developer timely argued to the trial court that the Borough was barred from asserting
that the plan was not filed under the SALDO (Plaintiff’s Trial Brief at 11-13, R.R. at 485a-487a;
Plaintiff’s Post-Trial Motion at 11-12, R.R. at 512a-513a), the trial court did not address this
issue at all in its findings of fact, conclusions of law or opinion.

                                               17
meaningful review, it should act clearly and without delay” to notify the applicant
that the application has been rejected as incomplete. 958 A.2d at 593.
             Section 22-402(2)’s language that “acceptance of an application by a
Borough official does not waive” the SALDO’s requirements is inapplicable here.
Such a non-waiver provision protects the Borough against the claims that an initial
erroneous acceptance of a filing prevents the Borough from rejecting an
application when it discovers that the application is incomplete, and also protects
against claims that acceptance of an application bars the Borough from denying an
application for noncompliance with SALDO provisions. Thus, under Section 22-
402(2), the initial acceptance of Developer’s plan would not have prevented the
Borough from rejecting the plan as invalidly filed when it received its engineer’s
comments on December 10, 2008. The Borough could therefore have notified
Developer in December 2008 that the plan was incomplete and would not be
considered because of the deficiencies noted by the Borough engineer, and
tendered the application fee.    Had the Borough done so, neither the SALDO
deadlines nor the MPC deadlines would have run and no deemed approval could
have occurred. Gorton, 494 A.2d at 27-28; Grace Building Co., slip op. at 7-9,
2010 WL 9511358 at *4-*5. Likewise, the initial acceptance of the plan as filed
did not waive the Borough Council’s right to timely deny the plan based on the
deficiencies noted in the Borough engineer’s letter.
             The Borough’s conduct, however, was not the mere “acceptance of an
application by a Borough official” to which Section 22-402(2) applies. Rather, the
Borough chose to treat Developer’s plan as filed and proceeded to review it after it
knew of the possible deficiencies that could be grounds from rejecting the plan as
incomplete. Under our decisions in Nextel Partners, Inc., Lehigh Asphalt Paving
& Construction Co., Rodier, and Township of O’Hara, the Borough was required

                                         18
to notify Developer that its application has been rejected and would not be
considered, if the Borough wished to contend that it was not bound by the
deadlines for action on that application. Section 22-402(2) did not exempt the
Borough from that duty.
              For the above reasons, we conclude that the trial court erred in
denying deemed approval of Developer’s plan. We therefore reverse the trial
court’s denial of Developer’s post-trial motion and remand this case to the trial
court for the entry of judgment in mandamus in favor of Developer on its claim for
deemed approval under the Borough’s SALDO.7


                                           ____________________________________
                                           JAMES GARDNER COLINS, Senior Judge




Judge Leavitt did not participate in the decision for this case.




7
  Developer asserts that it is entitled not only to deemed approval, but also to damages and
issuance of permits. Only the issue of deemed approval under the SALDO is before us in this
appeal. We therefore do not address whether any additional relief beyond the deemed approval
is appropriate or permissible and leave those issues for the trial court to resolve. We note,
however, that to the extent that permits have been denied based on zoning issues, the deemed
approval here will not entitle Developer to proceed with its project or obtain those permits. A
deemed approval under a SALDO does not exempt a land use plan from zoning ordinance
requirements or compel the granting of zoning variances. Telvil Construction Corp. v. Zoning
Hearing Board of East Pikeland Township, 896 A.2d 651, 655 n.6 (Pa. Cmwlth. 2006); Annand
v. Board of Supervisors of Franklin Township, Chester County, 634 A.2d 1159, 1161-62 (Pa.
Cmwlth. 1993).

                                              19
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Gaughen LLC,                                :
                   Appellant                :
                                            :
             v.                             : No. 750 C.D. 2014
                                            : No. 2129 C.D. 2014
Borough Council of the Borough              :
of Mechanicsburg                            :


                                    ORDER


             AND NOW, this 20th day of November, 2015, the order of November
4, 2014 of the Court of Common Pleas of Cumberland County in the above-
captioned case is REVERSED, and this matter is REMANDED to the Cumberland
County Court of Common Pleas for entry of judgment of mandamus in favor of
Appellant on its claim that it is entitled to deemed approval of its land development
plan under the Borough of Mechanicsburg’s Subdivision and Land Development
Ordinance.
             Jurisdiction relinquished.




                                          ____________________________________
                                          JAMES GARDNER COLINS, Senior Judge